Appeal by defendant from a judgment of the County Court, Suffolk County, rendered August 4, 1970, convicting him of grand larceny in the second degree, upon a jury verdict, and sentencing him to a five-year period of probation. On the court’s own motion, the appeal is set down for oral reargument at the March, 1972 Term, on the question of whether the verdict was against the weight of the credible evidence. In this prosecution under the Lien Law there may be a grave question as to whether this defendant, upon whom there was foisted a business allegedly with assets of $160,000 for a total purchase price of $10 which he was unable to pay, diverted any of the trust funds to his own personal use and whether he had any larcenous intent. On the questions noted, counsel are directed to file supplemental briefs. Appellant’s supplemental brief must be filed on or before January 26, 1972; and respondent’s supplemental brief must be filed on or before February 11, 1972. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.